                                                                            JS-6

 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
11
     ERIC CARUNGCONG, an Individual,                Case No. 2:18-cv- 05551-PA (SSx)
12
                      Plaintiff,
13
       v.                                           ORDER ON STIPULATION FOR
14                                                  DISMISSAL OF ENTIRE
     CITIBANK N.A., A National Banking              ACTION WITH PREJUDICE
15   Association; AND DOES 1-10,
     INCLUSIVE,                                     [Fed. R. Civ. P. 41(1)(A)(ii)]
16
                      Defendants.
17
18
19
20
21   TO ALL PARTIES AND THEIR RESPECTIVE ATTORNEYS OF RECORD:
22               PLEASE TAKE NOTICE, based on the stipulation by and between Plaintiff
23   ERIC CARUNGCONG (“Plaintiff”) and Defendant CITIBANK N.A., by and
24   through their respective counsel of record:
25   ///
26   ///
27   ///
28   ///
                                                1
            ORDER ON STIPULATION FOR DISMISSAL WITH PREJUDICE -2:18-cv- 05551-PA
     3289185.1
 1   IT IS HEREBY ORDERED THAT:
 2               Plaintiff’s Complaint, including all claims and all causes of action therein,
 3   be and hereby is dismissed with prejudice as to Citibank, N.A. pursuant to Federal
 4   Rules of Civil Procedure, Rule 41(a)(1)(A)(ii). Further, the parties shall each bear
 5   their own costs and attorneys’ fees accordingly.
 6               IT IS SO ORDERED.
 7
 8
 9   DATED: March 2, 2019                                By: ___________________________
10                                                                District Court Judge

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     2
          ORDER ON STIPULATION FOR DISMISSAL WITH PREJUDICE -2:18-cv- 05551-PA
     3289185.1
